El Juez Asociado Señoh De Jesús
emitió la opinión del tribunal.
En mayo de 1939, José C. Llucli y Nicanor Rodríguez, contratistas haciendo negocios bajo el nombre de Lluch & Rodríguez, celebraron nn contrato con el Municipio de Yanco para la ampliación del hospital de aquel municipio. Como dicho contrato, requería la prestación de nna fianza para ga-rantizar su fiel cumplimiento por parte de los contratistas {performance bond), suscribieron éstos el 24 de mayo de 1939 una solicitud dirigida a la demandante apelante Glens Palls Indemnity Company interesando de ésta la expedición *854de la correspondiente fianza. En la solicitud se obligar los Sres. Lluch. & Rodríguez, que en adelante denominaremcl “los contratistas” a ceder a Glens Falls Indemnity Con pany, que denominaremos “la fiadora”, todo el dinero qu tuviesen derecho a percibir del Municipio de Yaueo por rd zón de dicho contrato, en caso de que violasen sus eondicic nes y no pagaren las deudas contraídas con motivo de la eje cución de la obra, siendo entendido que los efectos de la c< sión habrían de retrotraerse a la fecha de la prestación d| la fianza.
En adición al fiel cumplimiento del contrato en lo qu] respecta a la ejecución de la obra, la fianza garantizaba pago de toda reclamación por concepto del precio de mate] riales suministrados, así como las procedentes de salarios m satisfechos a los obreros.
Durante la ejecución de la obra, es decir, el 2 y el 16 d diciembre de 1939, los contratistas recibieron del Crédito Ahorro Ponceño, Sucursal de Yaueo, en calidad de préstamo las cantidades de $500 y $650 respectivamente, y. el 2 d ■enero de 1940 recibieron de Miguel A. Roura, por idéntico] concepto, la cantidad de $250. Las tres operaciones de prés tamo fueron hechas para pagar jornales de los obreros, está aceptado por la fiadora que en efecto dichas sumas fue ron totalmente invertidas en esa atención. En relación eonl cada préstamo los contratistas suscribieron ante notario, en la fecha de cada uno de ellos, una comunicación dirigida al Auditor Municipal de Yaueo, autorizando a dicho funciona-rio y demás autoridades municipales a descontar y pagar directamente al prestamista la cantidad objeto de cada prés-tamo, admitiendo expresamente en cada uno de dichos tres documentos haber recibido en efectivo en las fechas indica-das las respectivas sumas “para el pago de jornales de la obra mencionada”. Al pie de cada comunicación aparecen las firmas del Alcalde, el Tesorero y el Auditor Municipal de Yaueo, respectivamente, sin duda para acreditar el recibo de la comunicación.
*855Luego de terminadas las obras, quedó en el Municipio de Yanco un balance a favor de los contratistas montante a $4,732.68, compuesto de dos partidas, a saber: $1,132.22 co-rrespondientes al 10 por ciento retenido de acuerdo con los términos del contrato hasta la total terminación de la obra, y $3,599.46, importe de la certificación final. De este fondo la fiadora reclama preferentemente la cantidad de $4,510.19, alegando haberse subrogado en los derechos, de los provee-dores de materiales y de $18 de salarios a un obrero, todo lo cual* fue pagado por ella. Asimismo el Crédito y Ahorro Ponceño y Miguel A. Boura reclaman que de dicho fondo y con preferencia a la fiadora se les paguen los $1,400 adeudá-dosles. Como lo reclamado por la fiadora y por los presta-mistas excede del fondo en poder del Municipio, y este úl-timo estaba dispuesto a pagar el crédito de los prestamistas con el consiguiente perjuicio a la fiadora, presentó esta úl-tima la demanda de este caso en solicitud de una sentencia o decreto declaratorio que determine cuál de las reclamacio-nes, si la de la fiadora o la de los prestamistas, tiene prefe-rencia.
La corte inferior dictó sentencia declarando con lugar las pretensiones de los prestamistas y para revisarla se es-tableció el presente recurso.
Los fundamentos que sirven de base a la sentencia ape-lada son:
(a) Que habiéndose celebrado los contratos de préstamo para invertir la totalidad de las cantidades prestadas, como en efecto se invirtió, en el pago de jornales, los prestamistas se subrogaron en los derechos de los obreros; mas como el derecho de subrogación que la ley concede al fiador no es efectivo hasta que éste haya satisfecho todas las obligaciones garantizadas por la fianza, estando los créditos de los pres-tamistas garantizados por la fianza a virtud de la subrogación en los derechos de los obreros, resulta claro para la corte inferior que el derecho de los prestamistas con relación al *856fondo en poder del Municipio es preferente al reclamado por la fiadora; y
(b) que independientemente del derecho de subrogación invocado por ios prestamistas, sus créditos están garantiza-dos por la fianza.
Dada la conclusión a que habremos de llegar, invertire-,mos el que de otro modo sería el orden lógico de la discu-sión.
I. ¿Existe en este caso el derecho de subrogación invocado por los prestamistas?
Para sostener que existe ese derecho, la corte invoca los siguientes artículos del Código Civil:
“Art. 1112: Puede hacer el pago cualquier persona, tenga o no interés en el cumplimiento de la obligación, ya lo conozca y lo apruebe, o ya lo ignoro el deudor.
“El que. pagare por cuenta de otro podrá reclamar del deudor lo que hubiese pagado, a no haberlo hecho contra su expresa voluntad.
“En este, caso sólo podrá repetir del deudor aquello en que le hubiera sido útil el pago.”
“Art. 1164: Se presumirá que hay subrogación:
‘ < p # if i<= ■* if if «
“2. Cuando un tercero, no interesado en la obligación, pague con aprobación expresa o tácita del deudor.
“3 # =» * * * * * > >
“Art. 1166: La subrogación transfiere al subrogado el crédito con los derechos a él anexos, ya contra el deudor, ya contra los terceros, sean fiadores o poseedores de las hipotecas.”
Los artículos antes transcritos no sostienen la conclusión a que llegó la corte sentenciadora. El primero, el 1112, trata de las personas que pueden hacer el pago. El tercero, el 1166, trata de los efectos de la subrogación, y el segundo, el 1164, inciso 2, se refiere a la subrogación que presume la ley cuando un tercero, no interesado en la obligación, pague con aprobación expresa o tácita del deudor.
El inciso 2 del artículo 1164 claramente se refiere al pago directamente hecho por el tercero al acreedor con aproba-*857lión expresa o tácita del deudor. Pero en el presente caso i el Crédito y Ahorro Ponceño ni Miguel A. Eoura pagaron us acreencias a los obreros. Lo que en efecto hicieron fue restar dinero al deudor para que éste pagase a los óbre-os, y como el artículo 1163 del mismo cuerpo legal expresa-aente prescribe que la subrogación de un tercero en los de-echos del acreedor no puede presumirse fuera de los casos xpresamente mencionados en dicho código, es manifiesta la naplieabilidad del precepto legal invocado por la corte y >or los apelados. No comprendemos cómo la corte hizo caso aniso del artículo 1165 del Código Civil, y nos parece muy ágnificativo que no obstante discutirlo ampliamente en su degato la apelante, los apelados en el suyo guarden abso-luto silencio sobre el citado artículo, que sin duda contiene .a ley aplicable al caso. Dice así:
“Art. 1165. El deudor podrá hacer la subrogación sin consen-timiento del acreedor, cuando para pagar la deuda haya tomado pres-;ado el dinero por escritura pública, haciendo constar su propósito in eVa, y expresando en la carta de pago la procedencia de la cantidad cagada.” (Bastardillas nuestras.)
Como la subrogación de un tercero, conforme hemos visto, no puede presumirse fuera de los casos expresamente mencionados en el Código Civil, es obvio que para que tenga efecto la descrita en el artículo 1165, precisa ajustarse a las condiciones de dicho artículo, es decir: (1) que el crédito se formalice por escritura pública; (2) que se consigne que el dinero se ha tomado para pagar la deuda, haciendo constar su propósito en la escritura; y (3) que se exprese en la carta de pago la procedencia de la cantidad pagada.
¿Se cumplieron en este caso estos requisitos? En primer término los contratos de préstamo no fueron formalizados en escritura pública, y en segundo lugar, si bien se hizo constar que el dinero se había tomado para el pago de los jornales, no se extendió carta de pago haciendo constar la procedencia de la cantidad pagada.
*858Comentando el mismo artículo, qne en el Código Civil esH pañol lleva el número 1211, dice Manresa: ■
“El Código exige para esta especial subrogación que concurra™ precisos requisitos, determinados con toda claridad, y en los cuale,® no se sigue la regla general de que la novación no exige forma solemne* ya que en este caso se hace indispensable, y aun más, se necesita qucB en ella conste la expresión del destino que debe darse al dinero, ™ luego, al pagar, la procedencia de éste. ■
“El primero de los requisitos es que el préstamo del dinero par» realizar el pago se verifique mediante escritura pública, y oeurrtH preguntar si no procederá la subrogación cuando por la premura de' pago o cualquier otro motivó no se hubiera otorgado dicha escritura antes de recibir el deudor el préstamo; en nuestra opinión,-el case está comprendido en el general de exigir la ley una forma deter-minada para hacer efectivas las obligaciones propias de un contrato, y por tanto, podrá compeler el prestamista al deudor para que con-curra al otorgamiento de la correspondiente escritura, pero bien entendido que ésta deberá hacerse antes que el pago al acreedor, momento distinto del préstamo y la entrega al obligado. Nos fun-damos para ello en que la ley, al exigir la autenticidad, tiene en consideración a aquel acreedor de cuyo consentimiento se prescinde, y además en que. si no concurrían los requisitos de la subrogación al tiempo de hacerse el pago, se extinguiría por éste la obligación y cabría contraer una distinta, pero no continuar aquélla mediante la novación.
“Los otros dos requisitos, de que se exprese en la escritura de préstamo el fin de éste, y en la carta de pago la procedencia del dinero, no ofrecen dificultad, siendo de notar en cuanto al último, que tendiendo a garantizar los derechos del mutuante, tiene éste el de concurrir al acto del pago y exigir, fundándose en la expresión consignada en la escritura de préstamo que se declare en la carta de pago la afirmación que le asegura la subrogación.
“La carta de pago, encaminada a corroborar' el derecho que declara la escritura de. préstamo, convendrá en general que sea tam-bién un documento público; pero la ley no lo exige como para aquélla y podrá ser un resguardo particular cuando la deuda pagada y novada no tuviera su origen o reconocimiento en escrituras.” Comentarios al Código Civil, tomo 8, ed. 1907, págs. 441-2.
Refiriéndose a esta subrogación, Scaevola, en sns Comen-tarios al Código, tomo 19, pág. 1049, dice qne las condiciones *859en que se debe hacer son muy claras y están copiadas de las del Código Napoleón. En efecto, al tratar de esta subroga-ción en el inciso 2 del artículo 2160, el Código Civil de Lui-siana prescribe que para que esta subrogación sea válida es necesario que el acto del préstamo y el del recibo se ejecu-ten en presencia de un notario y dos testigos; que en el acta del contrato de préstamo se haga constar que la cantidad fué' prestada para verificar el pago y que en el recibo se con-signe que el pago se ha llevado a efecto con el dinero faci-litado con ese objeto por el nuevo acreedor. Véanse por vía de ilustración los casos de Bank of Bienville v. Fidelity & Deposit Co. of Md. et al., (La. 1931) 135 So. 26; Lane v. E. J. Deas Co., (La. 1929) 125 So. 514; State v. Smith, 119 So. 56, 64.
Anotando el artículo 1211 del Código Civil de Cuba, idén-tico al que discutimos, el tratadista Eduardo Rafael Núñez, y Núñez, en su obra “Código Civil”, tomo 5, pág. 431, extrac-tando la sentencia del Tribunal Supremo de Cuba,' de 4 de-marzo de 1914, número 17, dice lo siguiente:
“Para que un prestamista pueda subrogarse en lugar del acree-dor, cuando la cantidad prestada se baya aplicado al pago de una deuda, es indispensable, conforme al artículo 1211 del Código Civil, que se haya tomado el préstamo por escritura pública expresandoen ella el deudor su propósito de aplicar la cantidad prestada a la-extinción de la deuda y que en la carta de pago conste la procedencia, de la cantidad pagada.”
No pudiendo los prestamistas subrogarse en los derechos-de los obreros, procede discutir ahora el segundo fundamento de la sentencia, a saber:
II. ¿Están los créditos de los prestamistas garantizados por la fianza?
El juez inferior llegó a la conclusión de que lo estaban,, interpretando una cláusula de la fianza para la ejecución de la obra (Performance Bond) que aparece en la página 100' de la Transcripción de Evidencia, y que refiriéndose a la. obligación de la fiadora dice así:
*860y prontamente pagará a tocias las personas que le sumi-nistren (refiriéndose al contratista) trabajo o material en la pro-secución de la obra a que se refiere este contrato.” (Paréntesis nuestro.)
La corte inferior interpreta dicha cláusula en el sentido de que incluye a cualquier cesionario del contratista que le haya suministrado fondos para el pago de trabajo o mate-riales. Para llegar a esa conclusión recurre a la cláusula (d) que aparece en las instrucciones preparadas para la in-terpretación de la fianza denominada “Labor Bond”, cláu-sula que literalmente copiada dice así:
“ (d) As used herein, the term ‘persons’ refers to any person engaged in the prosecution of the work provided for in said Contract or in any amendment or extension of or addition to said Contract, who is an agent, serv'ant, or employee of the principal, or of any subcontractor, or of any assigned (assignee) of said Principal or of any subcontractor, and also anyone so engaged who performs the work of a laborer or of a mechanic regardless of any contractual relationship between the Principal, or any subcontractor, or any assignee of said Principal or of said subcontractor, and such laborer or mechanic, but shall not include office employees not regularly stationed at the site of the work ” (Paréntesis nuestro.)
Después de transcribir la cláusula indicada, se dice en la opinión de la corte inferior:
“De manera que, de acuerdo con esta interpretación del vocablo ‘persons’, usada en esta cláusula de la fianza prestada por la deman-dante, que aparece de la evidencia presentada por la propia deman-dante, es claro que la demandante se obligó a pagar cualquier recla-mación por salarios a cualquier cesionario del principal en el contrato, y ya sabemos que el principal en el contrato no es otro que el contratista Lluch & Rodríguez,' según la propia fianza copiada en la demanda. Así, pues, con entera independencia del derecho de subrogación, por los propios términos del contrato con toda su documentación, presentado en evidencia por la demandante, expre-samente se conviene en que la demandante, como fiadora, había de pagar a todo el que suministrara salario para la obra y a todo el que fuera cesioñario en el cobro de dichos salarios, ya del obrero, ya del principal o contratista.”
*861La cláusula en cuestión, traducida al castellano, dice así:
“ (d) Según se usa aquí, el término ‘personas’ se refiere a cual-quier persona dedicada a la prosecución de la obra provista en dicho Contrato o en cualquier enmienda o ampliación de o adición a dicho Contrato, que sea un agente, sirviente, o empleado del principal, o de cualquier súb contratista, o de cualquier cesionario {assignee) de dicho principal o de. cualquier subcontratista, y tam-bién cualquier persona así dedicada que realiza el trabajo de un obrero o de un mecánico, independientemente de cualquier relación contractual entre el principal, o cualquier subcontratista, o cual-quier representante de dicho principal, o de. dicho subcontratista,, y tal obrero o mecánico, pero no incluirá empleados de oficina que no estén regularmente estacionados en el sitio de la obra.” (Parén-tesis nuestro.)
Leyendo cuidadosamente la cláusula que acabamos de traducir, se llega a la conclusión de que la palabra ‘‘persons” en ella usada se refiere a personas que fian trabajado personalmente en la prosecución de la obra como obreros o mecánicos, agente, sirviente o empleado del contratista o del subcontratista o del cesionario de cualquiera de éstos, exista o no relación contractual entre el obrero o mecánico y dichas personas. Es igualmente claro, a nuestro juicio, que la frase “todas las personas que le suministren (refiriéndose al con-tratista) trabajo o material en la prosecución de la obra a que se refiere este contrato”, no incluye aquéllas que como los prestamistas en este caso sólo se limitaron a facilitar dinero al contratista para pagar jornales de los obreros. A este efecto se dice en la monografía que sobre la materia aparece en 127 A.L.R. 974, 976:
■“La regla bien éstableeida es que una reclamación por dinero prestado o’ facilitado a un contratista que construye una obra, no está protegida por la forma ordinaria de la fianza del contratista en que se garantiza la fiel ejecución de la obra y el pago de todas, las reclamaciones por trabajo y materiales, aunque el dinero pres-tado haya sido totalmente aplicado al pago del costo de los jornales y materiales actualmente invertidos en la construcción del proyecto.”'
*862Como descartada la preferencia que alegan tener los pres-tamistas, resalta de los autos que todas las- reclamaciones preferentes que pudieran existir contra el fondo en poder ■del municipio lian sido satisfechas por la fiadora, procede revocar la sentencia declaratoria apelada, y en su lugar dic-tar otra declarando que la fiadora apelante se ha subrogado en los derechos de los proveedores de materiales y de los obre-ros, y consiguientemente tiene preferencia como tal fiadora al cobro de la suma de $4,510.19 satisfecha por ella en su ■carácter de fiadora por cuenta de los principales en la fianza, .José C. Lluch y Nicanor Rodríguez, haciendo negocios bajo el nombre de Lluch & Rodríguez. Se imponen las costas a ■los demandados Crédito y Ahorro Ponceno y Miguel A. Roura.